DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered. At this time, claims 1-2 are still rejected. 

2.	Claims 1-2 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
4.	Applicant arguments regarding objection to claims 1-2 are persuasive in view of newly submitted amendments to the claims. Therefore, objections to the claims are withdrawn by the examiner.
Applicant's other arguments filed 05, 06, 2021 have been fully considered and they are moot since it is based on newly added limitation “using second  encryption method”. The newly added limitations is addressed in modified rejection below. 
¶ 7.37.08    Unpersuasive Argument: Arguing Limitations Which Are Not Claimed
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [1]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to applicant arguments that Slater fails to anticipate “known by all devices in the first group” and “known by all devices in the second group”, examiner respectfully disagree. Examiner refer applicant to Fig. 6A-B where user A and user B share the same message even though there might be a number of followers (all followers), then there are certain groups item 603 that they can share the same message, where further details regarding the groups how can share the message in ¶ [0130]. Furthermore, ¶ [0056] discloses capabilities of specified data(e.g., message) within the feed, “The sharing rules to provide secure data shared in a feed between individual users and groups of users will also be defined. The securing of the feed data may include various encryption, decryption, storage, and retrieval techniques. Further, exemplary encryption techniques that can be utilized to implement the aforementioned methods are then described” where each user (first and second user) can identify what group to share the same message which reads on applicant’s limitations as far as known by all devices in the first group (all the devices in the first group identified by the first user) or known by all devices in the second group (all the devices in the second group identified by the second user).
Applicant on page 9 of applicant remarks, refer to Slater is completely silent with respect to “using a second encryption method" such that “each device of the first group” is moot regarding newly added limitation “second  encryption method” in view of modified new ground of rejection rendered below.
With respect to applicant arguments that Slater fail to clarify the ambiguity of "Administrators of the database, …, cannot view the message …", firstly examiner thanks applicant for his interpretation of the prior art Slater. Examiner respectfully disagree since the office action regarding the applicant’s limitations are interpreted under BRI and clearly pointed out to applicant’s limitations in claim 1 and there is no ambiguity regarding cited paragraphs, Examiner again thanks applicant’s interpretations regarding the reference Slater. 
With respect to applicant arguments that paragraphs [0093] and [0094] neither discloses or even suggests, “each device of the first group”. Examiner respectfully disagrees, Slater in ¶ [0094] clearly shows who is in the group of each user that the message is being shared (each device of the first group) “When the data ( e.g., message, comment, post, story) is stored in the Entity_Feed_History table associated with that object, the data (e.g., a message) can be encrypted in a key only shared by the user providing the message and the intended recipients.”.
With respect to applicant arguments that Slater fails to anticipate all the features recited above, including the claimed "first group shared symmetric key" and "second group shared symmetric key" recited in Claims 1 and 2. Examiner responded to all the above applicant’s arguments.
Applicant has requested examiner define the system of Slater. Salter system is defined based on detail of rejection and how it reads on applicant invention, however for reason of clarity, examiner has provided BRI (broadest interpretation of applicant claims in view 

Claims interpretation of Applicant claims (BRI) 
5. The limitations “the first group devices”, “the second group devices”, “a plurality of first group devices”, and “a plurality of second group devices” in view of other limitations in the claims are interpreted that there are multiple groups and each group having multiple devices that use an encryption method (explicitly) or various encryption methods (see Slater ¶ [0056]) to share and display messages between the devices of the group internally and externally (with other group devices) wherein the encryption method is a symmetric encryption/decryption and the symmetric shared keys are stored locally by devices belonging to each group. The rejection below is modified to incorporate such interpretation of the claims based on newly added limitation “using second encrypted method”.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Slater U.S. 2011/0307695 hereinafter “Slater” Published Dec. 15, 2011 in view of Stephan Feil US 20110031985 hereinafter “Feil” Patented Jul. 21, 2015. 

As per claim 1, Slater teaches a method, comprising: 
sending a first encrypted message from a first device to a second device using a first encryption method (Slater, see Fig. 4), the first device comprises a first memory, a first storage device and a first processor (Slater, see para.[0034-0035] where user system 12 could be multiple user (device used by the user; Figs. 1-2 and 6A), and is included in a first group comprising a plurality of first group devices (Slater, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), the second device comprises a second memory, a second storage device and a second processor (Slater, see para. 0034-0035 where user system 12 could be multiple user (device used by the user); Figs. ) and is included in a second group comprising a plurality of second group devices (Slater, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), wherein neither the first device nor the second device display the first encrypted message upon receipt (Slater, see para. 93-94, 99; para. 0094 disclose “less susceptible to hackers and or viewing by anyone other than an intended recipient” which reads on applicant’s limitation that the content “upon receipt” not displayable due to encryption”); 
encrypting, by the first device, the first encrypted message transmitted form the first device to the second device using a first group shared symmetric key stored on the first storage device prior to transmission of the first encrypted message and known by all the first group devices in the first device group as a first encrypted group message and transmitting the first encrypted group message to all the first group devices in the first group using a second encrypted method, wherein upon receiving the first encrypted group message, each first group device of the first group, including the first device decrypts the first encrypted group message with a first group shared symmetric key stored locally by each first group device respectively in the first group and displays the first encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; pars 69, 94-95, 102-104; the limitation “a new public key is generated from keys of each of the users in the group (symmetric key called new public key) ..Prior to use of the key” of para. [0130] reads on applicant’s limitation stored on the ----device prior…”);
encrypting, by the second device, the first encrypted message received by the second device from the first device using a second group shared symmetric key stored on the second storage device prior to transmission of the first encrypted message and known by all the second group devices in the second group as a second encrypted group message and transmitting the second encrypted group message to all the devices in the second group using the second encrypted method, wherein upon receiving the second encrypted group message, each second group device of the second group, including the second device decrypts the second encrypted group message with a second group shared symmetric key stored locally by each device respectively in the second device group and displays the second encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; pars 69, 94-95, 102-104). 
Slater does not explicitly disclose: using a second encrypted method
However Feil discloses: using a second encrypted method (Feil, see col. 4 lines 38-47, “the first authentication information is a user-specific password which is one way encrypted with a first encryption method and then compared with the protected primary authentication data. Moreover the user-specific key is generated by one way encryption of the password with a second encryption method. In accordance with an embodiment of the present invention, the first encryption method and the second encryption method are provided by two different hash functions”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Slater with the teaching of Feil because the use of Feil’s idea (Feil, col. 1 lines 53-59) could provide Slater (Slater, see 

As per claim 2, Slater teaches a method, comprising: 
receiving a first encrypted message sent to a first device from a second device using a first encryption method (Slater, see Fig. 4), the first device comprises a first memory, a first storage device and a first processor (Slater,, see para. [0034-0035] where user system 12 could be multiple user (device used by the user); Figs. 1-2 and 6A) and is included in a first group comprising a plurality of first group devices (Slater,, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), the second device comprises a second memory, a second storage device and a second processor (Slater,, see para. [0034-0035] where user system 12 could be multiple user (device used by the user); Figs. 1-2 and 6A)  and is included in a second Docket No.: 3325PRV.870BS 21group comprising a plurality of second group devices (Slater,, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), wherein neither the first device nor the second device display the first encrypted message upon receipt (Slater,, see paras. [0093-0094, and 0099]; para. [0094] disclose “less susceptible to hackers and or viewing by anyone other than an intended recipient” which reads on applicant’s limitation that the content “upon receipt” not displayable due to encryption”); 
encrypting, by the first device, the first encrypted message received by the first device from the second device using a first group shared symmetric key stored on the first storage device prior to transmission of the first encrypted message and known by all the first group devices in the first group as a first encrypted group message and transmitting the first encrypted group message to all the first group devices in the first group using a second encrypted method, wherein upon receiving the first encrypted group message, each first group device of the first device group decrypts the first encrypted group message a first group shared symmetric key stored locally by each first group device respectively in the first group and displays the first encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; pars 69, 94-95, 102-104, the limitation “a new public key is generated from keys of each of the users in the group (symmetric key called new public key) ..Prior to use of the key” of para. [0130] reads on applicant’s limitation stored on the ----device prior…”);
encrypting, by the second device, the first encrypted message transmitted from the second device to the first device using a second group shared symmetric key stored on the second storage device prior to transmission of the first encrypted message and known by all the second group devices in the second group as a second encrypted group message and transmitting the second encrypted group message to all the second group devices in the second group using the second encrypted method, wherein upon receiving the second encrypted group message, each second group device of the second group decrypts the second encrypted group message with a second group shared symmetric key stored locally by each second group device respectively in the second group and displays the second encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; ). 
Slater does not explicitly disclose: using a second encrypted method
However Feil discloses: using a second encrypted method (Feil, see col. 4 lines 38-47, “the first authentication information is a user-specific password which is one way encrypted with a first encryption method and then compared with the protected primary authentication data. Moreover the user-specific key is generated by one way encryption of the password with a second encryption method. In accordance with an embodiment of the present invention, the first encryption method and the second encryption method are provided by two different hash functions”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Slater with the teaching of Feil because the use of Feil’s idea (Feil, col. 1 lines 53-59) could provide Slater (Slater, see abstract) the ability to perform different encryption methods where the second encryption method provide authentication for secondary system by two way encryption of the secondary authentication data, “Thus by two way encryption of the secondary authentication data 128 of the secondary system 306, the secondary authentication information 140 "n1ccy" is generated. By two way encryption of the secondary authentication data 128 of the secondary system 308, the secondary authentication information 140 "mace04" is generated” (Feil, col. 10 lines 9-16).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kyung-bae Park US 7,760,885 B2 discloses an encryption unit for transmitting its own public key based on a first encryption method to a second node in a mobile ad hoc 
Wainner et al. US 9,294,270 B2 discloses a group members participating in an encryption scheme can monitor messages encrypted by other group members. By comparing information within messages received from another group member to information maintained locally, each group member can detect whether the other group member is using the current encryption policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Primary Examiner, Art Unit 2437